SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1415/09
CA 09-00554
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, GREEN, AND GORSKI, JJ.


TIMOTHY LORENZ AND EILEEN LORENZ,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

VILLAGE OF DEPEW, ET AL., DEFENDANTS,
ADELPHIA CABLE COMMUNICATIONS,
DEFENDANT-APPELLANT.
-------------------------------------------
ADELPHIA CABLE COMMUNICATIONS, THIRD-PARTY
PLAINTIFF,

                     V

PHASECOM AMERICA, INC. AND MASTEC
TECHNOLOGIES, INC., THIRD-PARTY DEFENDANTS.


WEBSTER SZANYI LLP, BUFFALO (MARK C. DAVIS OF COUNSEL), FOR
DEFENDANT-APPELLANT.

PAUL WILLIAM BELTZ, P.C., BUFFALO (BRIAN R. HOGAN OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Gerald J.
Whalen, J.), entered June 10, 2008. The order, inter alia, granted
that part of plaintiffs’ motion seeking summary judgment on liability
pursuant to Labor Law § 240 (1) against defendant Adelphia Cable
Communications.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties and filed on May 26, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court